Citation Nr: 0924398	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  04-16 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 






INTRODUCTION

The Veteran had active service from November 1968 to November 
1970 with the U.S. Marine Corps.  He also served in the U.S. 
Army Reserve from March 1972 to May 1981, and with the 
Georgia National Guard from March 1983 to March 1984.  The 
available service personnel documents show one two-week 
period of annual training (active duty for training, or ADT) 
in August 1978, while the Veteran was in the Army Reserve. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
tinnitus.  In August 2006, the Board remanded this matter to 
the RO via the Appeals Management Center (AMC) in order to 
conduct further development.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's tinnitus 
is due to any incident or event in active service, and 
tinnitus as is not shown to have been manifested either in 
service or within one year after separation from service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in April 2003, August 2003, 
January 2007, March 2007, May 2007, and April 2008 that fully 
addressed the notice elements and was sent to the initial RO 
decision in this matter.  These letters informed the Veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Finally, the Board notes the RO sent the Veteran a letter in 
January 2007 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Moreover, the Veteran has not demonstrated any 
prejudicial or harmful error in VCAA notice, and any 
presumption of error as to the first element of VCAA notice 
has been rebutted in this case.  See Shinseki v. Sanders, 
supra. 

The Board notes that the Veteran was scheduled for a VA 
examination in October 2003 to determine whether he has 
tinnitus related to service.  In August 2006, when the Board 
remanded this matter for additional development, the AMC was 
instructed that if any additional service verification or 
service records were obtained, the Veteran should be 
scheduled for an examination to determine the probable 
etiology of his tinnitus, to include an opinion as to whether 
it is at least as likely as not that any current tinnitus was 
caused by noise exposure during verified active duty or ADT, 
as opposed to any intervening post-service noise exposure in 
civilian life.  Because the AMC was unable to obtain any 
additional service verification or service records, or 
response from the Veteran, another VA examination was not 
scheduled.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  Because no 
additional information was received regarding active duty or 
ADT, the Board concludes t hat another VA examination is not 
necessary to decide the claim, because the October 2003 VA 
examiner's opinion is sufficient.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has 
attempted to obtain additional service records for the 
Veteran as well as additional verification of service dates.  
In that regard, the Board notes that this matter was remanded 
in order that the AMC could request that the Veteran list all 
his periods of ADT during service with the Reserve and the 
National Guard and provide more detailed information 
regarding his noise exposure during periods of ADT.  The AMC 
was also directed to make a request to the Georgia Adjutant 
General, seeking any service records for the Veteran. 

The record reflects that the AMC sent the Veteran four 
letters, dated in January 2007, March 2007, and May 2007, 
requesting that he provide more detailed information 
regarding his service dates and noise exposure during his 
service in the Reserves and the National Guard.  The Veteran 
did not respond to any of these requests.  In May 2007, the 
Georgia Army National Guard responded and indicated that they 
could not know if records were available and that a search 
for records could not be initiated without the date of 
discharge.  In April 2008, the AMC sent the Veteran a letter 
advising him that he needed to provide his date of discharge 
from the National Guard.  Again, the Veteran did not respond 
to this request.  Thus, the Board concludes that it appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background

In a private audiological evaluation dated in September 2002, 
there was a notation of "tinnitus". 

On VA examination in October 2003, the Veteran reported that 
during the past year he had been free of significant noise 
exposure, and that during that time he had noted severe, 
bilateral, constant tinnitus.  The examiner noted that, since 
review of the service medical records was negative for 
tinnitus and since most of the Veteran's current hearing loss 
had arisen subsequent to his separation from active service, 
"it would appear most likely that the Veteran's current 
tinnitus has occurred subsequent to separation from service 
and was, therefore, not incurred while on active duty".  The 
VA examiner further opined that it is "less likely than not 
that the Veteran's current tinnitus is related to military 
service." 

In his February 2004 notice of disagreement, the Veteran 
indicated that the RO's denial of service connection for 
tinnitus did not include consideration of his Army Reserve 
service.  He claimed that while serving in the Army Reserve 
he was exposed to excessive noise, such as small arms fire, 
artillery fire, and aircraft takeoffs and landings during 
combat training.  He also reported that his service in the 
Army National Guard, 1154th Helicopter Wing, for one year 
exposed him to helicopter engine noise during field 
exercises.  

In an April 2004 statement, the Veteran reported that the 
ringing in his ears had started when he was on active duty 
service in Vietnam.

In September 2003 and December 2003, the RO made requests to 
the Texas Adjutant General, seeking any service records for 
the Veteran.  The Texas Adjutant General responded, 
indicating that there were no records located for the 
Veteran. 

In May 2007, the AMC made a request to the Georgia Adjutant 
General, seeking any service records for the Veteran.  In May 
2007, the Georgia Army National Guard responded and indicated 
that they could not know whether records were available and a 
search for records could not be initiated without the date of 
the Veteran's discharge.  

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
The law also provides that, even where there is no record of 
organic disease of the nervous system (e.g., tinnitus) in 
service, its incurrence coincident with service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. § 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309(a).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in- 
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

In that regard, the Board notes that service in the Army 
Reserve or the National Guard does not generally constitute 
active duty service, which is necessary for a grant of 
service connection.  Rather, pursuant to 38 U.S.C.A. § 
101(24), active military, naval, or air service includes 
"any period of active duty for training [ADT] during which 
the individual concerned was disabled or died from a disease 
or injury incurred in or aggravated in line of duty."  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  Under 38 U.S.C.A. § 
101(22) (a) and (c), ADT means, in pertinent part, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  ADT also includes full-time duty performed for 
training purposes by members of the National Guard of any 
State, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  

The Veteran contends he has tinnitus as a result of exposure 
to excessive noise in service.  He has reported exposure to 
excessive noise both during his active service in Vietnam and 
during his service in the Army Reserve and the National 
Guard.  

Inasmuch as the diagnosis of tinnitus is essentially based on 
subjective accounts, and because the Veteran has reported he 
has such disability, it may be conceded that he has tinnitus.  
Moreover, on VA examination in October 2003 the diagnoses 
included tinnitus.  However, this alone is not sufficient to 
establish service connection for the disability.  The Veteran 
must still show that tinnitus was incurred or aggravated in 
service or within an applicable presumptive period after 
active duty, or that it was first manifested in, or is 
etiologically related to, active military service, including 
a period of ADT.  The available service records show no 
report or finding of tinnitus.  The Board recognizes that the 
lack of any evidence showing the Veteran exhibited tinnitus 
during service is not necessarily fatal to his claim.  The 
laws and regulations do not strictly require in-service 
complaints or treatment in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Therefore, the critical question is whether he has 
tinnitus which may be causally related to service.

When the Veteran initially filed his claim for service 
connection in March 2003, he reported having hearing loss and 
that the disability began in November 1970.  The first 
mention of tinnitus was a report of private audiological 
evaluation dated in September 2002, in which there was a 
notation of "tinnitus".  On VA examination in October 2003 
the Veteran reported that he had been free of significant 
noise exposure for the past year, and that during that time 
he had noted severe, bilateral, constant tinnitus.  The VA 
examiner noted that, because review of the service medical 
records was negative for tinnitus, and most of the Veteran's 
current hearing loss had occurred subsequent to separation 
from active service, "it would appear most likely that the 
Veteran's current tinnitus has occurred subsequent to 
separation from service and was, therefore, not incurred 
while on active duty".  The VA examiner further opined that 
it is "less likely than not that the Veteran's current 
tinnitus is related to military service."  There is no 
competent evidence to the contrary.  Thus, based on the VA 
examiner's opinion, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's tinnitus had an onset in or is related to active 
duty service.  

With regard to his post-active-duty service, in support of 
his claim, the Veteran has submitted service personnel 
documents which confirm his service in the Army Reserve and 
the National Guard.  These documents show at least one two-
week period of annual training (active duty for training) in 
August 1978, while in the Reserve.  With regard to any 
additional service records or service verification, the Board 
notes that the Texas Adjutant General has indicated there 
were no records located for the Veteran.  Moreover, the 
Georgia Army National Guard indicated that, without a date of 
discharge, their office could not search for records for the 
Veteran and could not know whether any records are available.  
Since the Veteran failed to respond to the AMC's request for 
a date of discharge, additional research or attempts at 
verification of service cannot be made.  

Moreover, as noted above, the veteran failed to respond to 
repeated inquiries from the AMC asking for his assistance in 
obtaining additional information to support his claim.  As 
held by the Court of Appeals, the duty to assist a veteran in 
developing evidence is not always a "one-way street."  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran 
must cooperate when he is asked for information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). Otherwise, he denies 
VA evidence which might have helped establish his claim.  
Here, the Veteran's failure to cooperate prevented the AMC 
from securing further evidence which might have been helpful.

The Board also acknowledges, and has no reason to doubt, the 
Veteran's assertions that he was exposed to excessive noise 
in the Army Reserve and National Guard, and that he believes 
this exposure caused his tinnitus.  However, while he is 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as a diagnosis or medical etiology 
and causation of disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events of the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, tinnitus 
is a complex disorder which requires specialized training for 
a determination as to causation, and is therefore not 
susceptible to lay opinion.

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the Veteran's 
claim for service connection for tinnitus.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for tinnitus is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


